Case 7:20-cr-00331-CS Document 33 Filed 11/20/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee eee eee eee eee eee eee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER.
-Vie : OF FORFEITURE AS TO SPECIFIC
: PROPERTY
CHARLES HUSTIS,
S120 Cr, 331 (CS)
Defendant. :
env e x

WHEREAS, on or about November 19, 2020, CHARLES HUSTIS (the
“Defendant”), was charged in an one-count Superseding Information, S1 20 Cr. 331 (CS) (the
“Information”), with attempted receipt of child pornography, in violation of Title 18, United States
Code, Section 2252A(a)(2)(A) and (b)(1) (Count One);

WHEREAS, the Information included a forfeiture allegation as te Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 2253, of any and all property, real and personal, constituting or traceable to gross profits
or other proceeds obtained from the offense charged in Count One of the Information, and any and
all property, real or personal, used or intended to be used to commit or promote the commission
of the offense charged in Count One of the Information, or traceable to such property, including
but not limited to a sum of money in United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of the Information;

WHEREAS, on or about November 19, 2020, the Defendant pled guilty to Count
One of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to
forfeit, to the United States pursuant to Title 18, United States Code, Section 2253, all right, title

and interest of the Defendant in the following specific property recovered from the Defendant and

 
Case 7:20-cr-00331-CS Document 33 Filed 11/20/20 Page 2 of 5

his residence in or about December 2019: an Alcatel ASO2DL TCL cellphone, with Android ID
284f474b7469e48a (the “Specific Property”);

WHEREAS, the Defendant consents to the forfeiture of all his right, title and
interest in the Specific Property, which constitutes property used or intended to be used to commit
or promote the commission of the offense charged in Count One of the Information; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b\(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Nicholas S. Bradley of counsel, and the Defendant, and his counsel, Ben Gold, Esq.,
that:

l. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853. |

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,
CHARLES HUSTIS, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

 
Case 7:20-cr-00331-CS Document 33 Filed 11/20/20 Page 3 of 5

3, Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property, the United States (or its designee) is hereby authorized to take possession of the Specific
Property and to hold such property in its secure custody and control.

4, Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a}iv)(C) and G(5)(a)(ii) of the
Supplemental! Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

5. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (1i)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

6, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

 
Case 7:20-cr-00331-CS Document 33 Filed 11/20/20 Page 4of 5

7. Upon adjudication of all-third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed.

8. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

9, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure.

10. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 
Case 7:20-cr-00331-CS Document 33 Filed 11/20/20 Page 5of5

ll. The signature page of this Consent Preliminary Order of Forfeiture as to
Specific Property may be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: Axe R—— (ghee
NICHOLAS S. i ied | DAT
Assistant United States Attorney
300 Quarropas Street
White Plains, NY 10601
(914) 993-1962

CHARLES HUSTIS

Defendant

By: if / [4 [AO
RLES HUSTIS DATE

By: a a as us| lal Ie

BENSOED, ESQ. DATE

Attorney for Defendant

Federal Defenders of New York, Inc.
81 Main Street, Suite 300

White Plains, New York

 

SO ORDERED:
(My Serker (i [o0
THE HONORABLE CATHY SEIBEL DAT

UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
